 
Exhibit 10.75
 
Executive Management Change in Control Plan


This Executive Management Change in Control Plan (the “Plan”) is an employee
benefit provided to the following three individuals: Kevin McLaughlin, Michael
Krawitz and Evan McKeown (each, an “Executive,” and collectively, the
“Executives”). The Plan was approved by the Board of Directors on May 8, 2004
and is being put into place in consideration for the continued efforts, after
the date hereof, of the foregoing individuals. The Plan is designed to mirror
(although to a lesser extent) the change in control provision applicable to
Scott Silverman pursuant to his current employment agreement, and any questions
that arise as to construction of the provisions hereof shall be guided by the
application to Mr. Silverman of the change in control provisions of such
agreement.


The Plan provisions are as follows:


(i)      Upon a Change in Control, each Executive shall be entitled to receive
the Change in Control Compensation, as hereafter defined.


(ii)     For all purposes of this Plan, a Change in Control shall be deemed to
occur if any person or entity (or persons or entities acting as a group)
acquires stock of Applied Digital Solutions, Inc. (“Applied Digital”) that,
together with stock then held by such person, entity or group, results in such
person, entity or group holding more than fifty (50%) percent of the fair market
value or total voting power of Applied Digital.


(iii)    For all purposes of this Agreement, the Term Change in Control
Compensation shall mean the sum of (A) any and all earned but unpaid base salary
and earned but unpaid bonus compensation as of the date of the Change in
Control; (B) the Multiplier (as defined below) times the base salary; and (C)
the Multiplier times the Average Bonus (as defined below). The Change in Control
Compensation shall be paid to Executive within ten (10) days of the Change in
Control. In addition, any outstanding stock options held by Executive as of the
Change in Control shall become vested and exercisable as of such date, and shall
remain exercisable as of the life of the option (or, in the case of an
acquisition of all of the common stock of Applied Digital, such options shall
vest prior to such closing so that the shares issuable upon such exercise may be
sold in the Change of Control transaction). Further, Applied Digital shall
continue to pay any lease payments on the vehicle then used by Executive, which
vehicle is being leased by Applied Digital for use by Executive.


“Average Bonus” shall mean the average bonus paid by Applied Digital to
Executive for the three (3) full calendar years immediately prior to the Change
in Control, provided, however, that if the Change in Control occurs in 2004,
then the “Average Bonus shall mean the bonus paid in 2003, and if the Change in
Control occurs in 2005, then the “Average Bonus” shall mean the average of the
bonuses paid in 2003 and 2004. In all cases, if any bonus is paid in January or
February (or if the Change in Control occurs in January or February prior to
payment) and has been accrued in the prior year, such bonus shall be treated for
purposes of calculating “Average Bonus” as being paid in the prior year.



--------------------------------------------------------------------------------


 
In the case of Messrs. McLaughlin and McKeown, “Multiplier” shall mean one (1),
but shall increase by 0.5 on May 7, 2005 and by an additional 0.5 on each May 7
after May 7, 2005 until the Multiplier reaches a cap of 3. In the case of Mr.
Krawitz, “Multiplier” shall mean three (3), and shall not increase.


The Plan shall not apply to an Executive that terminates his employment for any
reason other than resignation with Good Reason. Good Reason shall mean:
(i) assignment of duties inconsistent with Executive’s position (including
status, title and reporting requirements) or reduction of the Executive’s
position (including status, title and reporting requirements), authority, duties
or responsibilities or (ii) relocation of the Employer’s principle place of
business or relocation of Employee’s workplace outside of Palm Beach County or
Broward Counties.


APPLIED DIGITAL SOLUTIONS, INC.




By:            /s/ Scott Silverman                  
      Name: Scott Silverman
      Title: Chairman and CEO
 

 
          /s/ Kevin McLaughlin                              
Kevin McLaughlin


 

          /s/ Michael Krawitz                               
Michael Krawitz


 

         /s/ Evan McKeown                                   
Evan McKeown


